390 U.S. 412 (1968)
McSURELY ET AL.
v.
RATLIFF ET AL.
No. 1113.
Supreme Court of United States.
Decided March 18, 1968.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF KENTUCKY.
Dan Jack Combs, Arthur Kinoy, William M. Kunstler and Morton Stavis for appellants.
Solicitor General Griswold for the United States.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of jurisdiction. The stay heretofore granted, post, p. 914, is continued for 30 days in order to afford the appellants an opportunity to apply to the United States Court of Appeals for the Sixth Circuit for a stay. If such timely application is made, the stay entered by this Court shall remain in effect until the Court of Appeals acts on that application.
MR. JUSTICE BLACK and MR. JUSTICE DOUGLAS are of the opinion that probable jurisdiction should be noted and the case set for oral argument.